Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 03/22/2021. Claims 1-6 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/22/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 01/28/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-056694, filed on 03/26/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “imaging device configured to acquire images” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishioka et. al. (U.S. Publication No. 2019/0009819).
Regarding claim 1
Ishioka discloses “A travel control system for a vehicle equipped with a steering device, the travel control system comprising: an imaging device configured to acquire images in front of a vehicle body of the vehicle;” (See Ishioka [0034] disclosing a camera configured to acquire images in front of a vehicle.).
Ishioka discloses “a vehicle speed sensor configured to detect a vehicle speed of the vehicle;” (See Ishioka [0044] disclosing vehicle speed sensor 60.).
Ishioka discloses “and a control device configured to control the steering device,” (See Ishioka Abstract disclosing a controller configured to automatically control the steering of the vehicle.).
Ishioka discloses “wherein the control device comprises: a travel lane detection unit configured to recognize a lane shape of a travel lane on which the vehicle is currently traveling from the images acquired by the imaging device;” (See Ishioka [0131] disclosing determining a traveling state such as curved road (a road shape), on the basis of a detection by the outside recognition part 124. The controller includes the outside recognition part, see [0064] and the outside recognition part receives signals from the camera, see [0097]).
Ishioka discloses “a lane keeping planning unit configured to set a steering timing for steering the vehicle such that the vehicle travels on the recognized travel lane;” (See Ishioka Figs. 5 a & b disclosing vehicle lane planning timings, and [0119] disclosing that a lane keeping event or the like may be set in addition to lane joining. An operation such as keeping the vehicle in a lane until the appropriate timing may be performed.).
Ishioka discloses “and a lane keeping execution unit configured to control the steering device to steer the vehicle at the steering timing set by the lane keeping planning unit,” (See Ishioka Figs. 12 Char. S204-S216 disclosing performing lane keeping until a terminal point. Also see [0119] disclosing that a lane keeping event or the like may be set in addition to lane joining. An operation such as keeping the vehicle in a lane until the appropriate timing may be performed. Also see [0121]).
Ishioka discloses “the lane keeping planning unit being configured to change the steering timing based on the recognized lane shape and the detected vehicle speed.”  (The action plan generation part dynamically changes the action plan on the basis of a result of the outside recognition part, from the available event candidates, see [0109]. An event candidate includes extending lane keeping, see [0111]. The traveling state determining part determines a travel state, including constant speed of the vehicle and curve traveling in the case of the lane keeping is being performed, see [0127]. The candidate trajectories are generated based upon the result provided by the traveling state determining part, see [0133]. Also See Fig. 9, Char. S106 disclosing dynamically determining a candidate trajectory corresponding to a setting condition, which correspond to the planning and safety of the vehicle trajectory, see [0169]. Lane keeping may be changed based on the result, see [0170] lane change & [0171] lane keep).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et. al. (U.S. Publication No. 2019/0009819) in view of Takahama (U.S. Publication No. 2021/0171035).
Regarding claim 2
Ishioka discloses all of the elements of claim 2 except “The travel control system according to claim 1, wherein the lane keeping planning unit is configured to set the steering timing such that a position in the vehicle where the imaging device is mounted passes a center of the travel lane.” (The position of the vehicle where the imaging device may be mounted may be along the centerline of the vehicle, see applicant’s disclosure [0028]) (Ishioka discloses planning lane centering [0163], though performed during a lane change, not necessarily during lane keeping.).
Takahama discloses “The travel control system according to claim 1, wherein the lane keeping planning unit is configured to set the steering timing such that a position in the vehicle where the imaging device is mounted passes a center of the travel lane.” (See Takahama [0052] disclosing lane center keeping control. The center of the vehicle is kept in the lane center.).
Ishioka and Takahama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Ishioka to incorporate the teachings of Takahama, and provide lane keep vehicle centering control planning. Doing so provides a known method in the art for lane centering, advantageously provided for lane centering while providing lane keep control and therefore, the deviation of the vehicle from the center of the travel lane and wobbling of the vehicle posture can be prevented or reduced.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et. al. (U.S. Publication No. 2019/0009819) in view of Wada et. al. (U.S. Publication No. 2016/0229399).
Regarding claim 3
Ishioka discloses “The travel control system according to claim 1, wherein the imaging device is positioned forward of a yaw rotation axis of the vehicle body,” (See Ishioka Fig. 1, Char 40. depicting a camera mounted on a windshield, which is forward of a yaw axis of rotation of a vehicle body.).
Ishioka discloses all of the elements of claim 3 except “and when the vehicle enters a curved section of the travel lane, the lane keeping planning unit delays the steering timing by a prescribed delay time compared to when the vehicle enters a straight section of the travel lane.”.
Wada discloses “and when the vehicle enters a curved section of the travel lane, the lane keeping planning unit delays the steering timing by a prescribed delay time compared to when the vehicle enters a straight section of the travel lane.” (See Wada [0016] disclosing delaying steering timing, corresponding to a start point of a curve. The delay is performed at the curve section and not the straight section, see [0066] & Figs. 4-6, Chars. 302 & 306 (the interrupted line discloses where turning support process in the embodiment is not performed, i.e. delayed in the curved section 304.)).
Ishioka and Wada are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Ishioka to incorporate the teachings of Wada, and provide delayed steering timing at a curved lane section. Doing so provides a known method in the art for lane centering, advantageously provided for lane centering while providing lane keep control and therefore execute a lane keeping process while making the vehicle keep near the center of the travel lane when there is a prescribed input to the HMI.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosoya et. al. (U.S. Publication No. 2017/0336515) discloses a vehicle position determination device, vehicle control system, vehicle position determination method, and vehicle position determination program product, capable of detecting a vehicle position in a traffic lane according to a deviation angle between a lane centerline and a vehicle centroid (See [0084] & Fig. 4, Char. Theta). Matsuo et. al. (U.S. Publication No. 2021/0042945) discloses a stereo camera device capable of detecting the shape of a road or a lane according to disparity data provided by an imaging device (See [0030] & Fig. 5, Char. S120). The disparity data may be used to determine if a road curves, however not with respect to a threshold angle between a vehicle centerline and a line defining the direction of travel in the lane (See [0007]-[0008].)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664